Citation Nr: 1147038	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  11-17 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for traumatic degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1943 to June 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for a low back disorder and assigned an initial 20 percent disability rating.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

In September 2010, a hearing was held at the RO before a Decision Review Officer (DRO). A transcript is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED directly to the RO based on the Veteran's representation by a private attorney.  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.

The Veteran filed an application to reopen a claim for service connection of a low back disorder in January 2009.  The RO denied the Veteran's application in an April 2009 decision.  The Veteran appealed that decision.  In a subsequent December 2010 decision, the RO granted service connection and assigned a 20 percent disability rating.  

The Board notes there are no private treatment records within the file.  However, VA progress notes dated from January 2000 to July 2006 indicate private treatment records were included in the Veteran's VA medical file.  During his October 2010 VA examination, the Veteran reported going to chiropractors on a regular basis.  In a March 2011 VA progress note, the examiner noted that the Veteran has been followed by a local chiropractor and has had back surgery twice.  Since VA has notice of outstanding private treatment records that are relevant to the claim on appeal, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his low back disability since service.  After the Veteran has signed the appropriate releases, the RO should obtain those records that are not already associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



